Cline, Judge:
This is a collector’s appeal for reappraisement of pneumatic hand tools complete with accessories imported from England on January 5, 1942. Entry was made at certain unit values, less 17K per centum discount, less 20 per centum for water damage, and the merchandise was appraised as entered.
*359At the trial counsel for the Government stated that prior to the arrival of the merchandise, it had been immersed in the ocean and had become rusty and discolored and the brass and copper parts had become corroded; that the appraiser had approved the entry, which included an allowance of 20 per centum for water damage; that the collector believed that no allowance should have been made because of the provisions of paragraph 398 of the Tariff Act of 1930.
Paragraph 398 provides:
No allowance or reduction of duties for partial loss or damage in consequence of rust or of discoloration shall be made upon any description of iron or steel, or upon any article wholly or partly manufactured of iron or steel, or upon any manufacture of iron or steel.
Counsel for the Government stated further that an inspection of the merchandise by the examiner led him to the belief that 10 per centum of the damage to the merchandise herein was due to such rust and discoloration as is included in paragraph 398 and that the other 10 per centum was due to corrosion of the brass and copper parts. Counsel continued:
* * * I will now ask Mr. Schaeffer if the statement I made agrees with his understanding, and whether he is willing to so stipulate, that the unit entered values, less 17J4 per cent discount, less 10 per cent, packing included, represents the foreign value of this merchandise under Section 402 (c) of the Tariff Act of 1930, and there is no higher export value?
Mb. Schaeffer: I want to let the record show that I concur in the statement of Mr. Auster.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the entered values, less 17% per centum discount, less 10 per centum, packing included.
Judgment will be rendered accordingly.